DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 28, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dighde et al. (US 2013/0107143 A1).
In regard to claim 1, Dighde et al. discloses a display device comprising (see e.g. Figure 3): 
a display panel 302 having a first surface, a second surface on a side opposite to the first surface, and a display area including pixels; 
a first cover member 308 overlapping the display area and opposed to the first surface; and 
a second cover member 310 overlapping the display area and opposed to the second surface, 
the first cover member 308 having a first side surface close to a first end portion of the display panel 302, 
the second cover member 310 having a second side surface close to the first end portion, 
the first side surface being located between the first end portion and the second side surface in planar view (see e.g. Figure 3 and note that the limitations are met when the right edge of element 306 is considered to be the first end portion).
In regard to claim 11, Dighde et al. discloses a display device comprising (see e.g. Figure 3): 
a display panel 302 having a first surface, a second surface on a side opposite to the first surface, and a display area including pixels; 
a first cover member 334 overlapping the display area and opposed to the first surface; 
a second cover member 316 overlapping the display area and opposed to the second surface; and 
a printed circuit board 320 opposed to the second surface, overlapping the first cover member 334 in planar view, and not overlapping the second cover member 316 in planar view.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dighde et al. (US 2013/0107143 A1).
In regard to claim 2, Dighde et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the second side surface is located between the first side surface and the display area in planar view.
	However, one of ordinary skill in the art would recognize using a configuration in which 
the second side surface is located between the first side surface and the display area in planar view, as it is necessary for the polarizers 310 and 308 to fully contain the display area so that the display functions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dighde et al. with the second side surface is located between the first side surface and the display area in planar view.
	Doing so would provide the display area fully within the area of the polarizers so that the display region operates as a switching device.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dighde et al. (US 2013/0107143 A1) in view of Chen et al. (CN 103968306, of which an English translation is attached).
In regard to claim 3, Dighde et al. discloses the limitations as applied to claim 1 above, but fails to disclose
a light source, wherein the display panel includes a first substrate having the second surface, a second substrate having the first surface and opposed to the first substrate, and a liquid crystal layer disposed between the first substrate and the second substrate, the second substrate has a third side surface, and the light source emits light to at least one of the first side surface and the third side surface.
However, Chen et al. discloses (see e.g. Figures 2-3):
a light source 105, wherein the display panel includes a first substrate 101 having the second surface, a second substrate 203 having the first surface and opposed to the first substrate 101, and a liquid crystal layer 202 disposed between the first substrate 101 and the second substrate 203, the second substrate 203 has a third side surface, and the light source 105 emits light to at least one of the first side surface and the third side surface.
Given the teachings of Chen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dighde et al. with a light source, wherein the display panel includes a first substrate having the second surface, a second substrate having the first surface and opposed to the first substrate, and a liquid crystal layer disposed between the first substrate and the second substrate, the second substrate has a third side surface, and the light source emits light to at least one of the first side surface and the third side surface.
Doing so would provide a light source that is integrated into the display panel, which provides a smaller footprint device.
In regard to claim 12, Dighde et al. discloses the limitations as applied to claim 11 above, but fails to disclose
a light source, wherein
wherein the display panel includes a first substrate having the second surface, a second substrate having the first surface and opposed to the first substrate, and a liquid crystal layer disposed between the first substrate and the second substrate, and the light source emits light to at least one of the second substrate and the first cover member.
However, Chen et al. discloses (see e.g. Figures 2-3):
a light source 105, wherein
wherein the display panel includes a first substrate 103 having the second surface, a second substrate 203 having the first surface and opposed to the first substrate 103, and a liquid crystal layer 202 disposed between the first substrate 103 and the second substrate 203, and the light source 105 emits light to at least one of the second substrate 203 and the first cover member.
Given the teachings of Chen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dighde et al. with wherein the display panel includes a first substrate having the second surface, a second substrate having the first surface and opposed to the first substrate, and a liquid crystal layer disposed between the first substrate and the second substrate, and the light source emits light to at least one of the second substrate and the first cover member.
Doing so would provide a light source that is integrated into the display panel, which provides a smaller footprint device.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dighde et al. (US 2013/0107143 A1) in view of Dunn et al. (US 2005/0073652 A1).
In regard to claim 4, Dighde et al. discloses the limitations as applied to claim 3 above, but fails to disclose
  	a first adhesive layer bonding the second substrate to the first cover member; and a second adhesive layer bonding the first substrate to the second cover member, wherein the first adhesive layer includes a second end portion, and the second adhesive layer includes a third end portion located on the display area side with respect to the second end portion.
However, Dunn et al. discloses (see e.g. Figure 3):
  	a first adhesive layer 54 bonding the second substrate 56 to the first cover member 52; and a second adhesive layer 74 bonding the first substrate 72 to the second cover member 76, wherein the first adhesive layer 54 includes a second end portion, and the second adhesive layer 74 includes a third end portion located on the display area side with respect to the second end portion.
Given the teachings of Dunn et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dighde et al. with a first adhesive layer bonding the second substrate to the first cover member; and a second adhesive layer bonding the first substrate to the second cover member, wherein the first adhesive layer includes a second end portion, and the second adhesive layer includes a third end portion located on the display area side with respect to the second end portion.
Doing  so would provide a means for attaching the polarizer layers.
In regard to claim 5, Dighde et al. discloses the limitations as applied to claim 4 above, but fails to disclose
wherein the first adhesive layer and the second adhesive layer overlap the display area.
However, Dunn et al. discloses (see e.g. Figure 3):
wherein the first adhesive layer 54 and the second adhesive layer 74 overlap the display area.
Given the teachings of Dunn et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dighde et al. with wherein the first adhesive layer and the second adhesive layer overlap the display area.
Doing  so would provide a means for attaching the polarizer layers.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dighde et al. (US 2013/0107143 A1) in view of Dunn et al. (US 2005/0073652 A1) and further in view of Lee et al. (US 2019/0086709 A1).
In regard to claim 6¸ Dighde et al., in view of Dunn et al., discloses the limitations as applied to claim 5 above, but fails to disclose
wherein the first adhesive layer and the second adhesive layer block ultraviolet rays.
However, Lee et al. discloses using adhesives that block ultraviolet light (see e.g. paragraph [0005]).
Given the teachings of Lee et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dighde et al., in view of Dunn et al., with wherein the first adhesive layer and the second adhesive layer block ultraviolet rays.
Doing so would prevent unwanted degradation of the liquid crystal material in the display device.

Allowable Subject Matter
Claims 7-10, 13, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
In regard to dependent claims 7-10, the closest prior art references fail to disclose the limitation, “ a printed circuit board opposed to the second surface and opposed to the second side surface.”
In regard to dependent claims 13 and 14, the closest prior art references fail to disclose “ a flexible wiring board electrically connecting the first substrate with the printed circuit board and being opposed to a third surface on a side opposite to the second surface of the first substrate.”
In regard to dependent claim 16, the closest prior art references fail to disclose “ an adhesive layer bonding the second surface to the printed circuit board, wherein the adhesive layer overlaps the first cover member in a thickness direction of the display panel.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871